Citation Nr: 1327191	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to May 1972.  He had subsequent service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

In his VA Form 9, Appeal to the Board, received in January 2011, the Veteran requested a hearing before a traveling Veterans Law Judge at the local RO.  In a letter, dated April 30, 2013, the Veteran was notified that his hearing had been scheduled for June 2013.  However, the April 30, 2013 letter did not contain the Veteran's correct mailing address.  Specifically, the zip code was incorrect.  The Veteran did not appear for his scheduled Board hearing and the inaccuracy on his letter may have been the reason for this failure to report.  The Board finds that the Veteran should again be afforded an opportunity to provide testimony at a hearing before a traveling Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the Veteran his clearly requested hearing at the local RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the local RO.  Provide the Veteran the required advance written notice of the date, time, and location of the hearing, issued to his correct mailing address, to include his correct zip code.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

